PER CURIAM.
The appellant City of Jacksonville appeals from a final judgment in favor of appellees. The trial court, sitting without a jury, found that appellees were joint tortfeasors with another and that the prior release of the other also released and discharged appellees.
The findings of fact made by a court sitting as a trier of the facts are entitled to the same weight as the verdict of a jury and such findings will not be disturbed unless there is a total lack of substantial testimony and evidence to support the conclusion reached. This Court will not substitute its judgment for that of the trial court. These principles have been reaffirmed so many times by the appellate courts of this State that no purpose would be served by reiterating the many citations which do so.
Our examination of the record on appeal, briefs and oral arguments of the parties leads us to conclude that appellant has failed to demonstrate reversible error in the judgment appealed herein, and the same is therefore affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.